DISSENTING OPINION
By NICHOLS, PJ.
The plaintiff is a voluntary association, one of a number of local unions engaged in the performance of service to employers, and the Local came into existence solely as an integral part of the National Organization named as defendant herein,
*394The plaintiff Local when it affiliated with the National Union had no separate existence. It had voluntarily subscribed to the Constitution of the National Union, which provided that all controversies between the several locals and the members thereof would first be submitted for determination to the executive committee from which an appeal could be taken to the general convention of the national organization, and until such steps were taken resort could not be had to the courts.
I quote two provisions of the National Constitution, which in my judgment are determinative of this controversy at this stage of litigation, to-wit:—
“Article III. Membership.
“Section 1. This Organization shall be composed of Local Unions having for their membership men and women employed in the public utilities, embracing the Gas, Electric, Water, Steam and related industries or in any other place now under the jurisdiction of the National Union as well as officers, staff representatives, or employees of the National Union or Local Unions. * * *.”
“Article XIV. Charges and Trials.
“Section 11. In no case shall a member of subordinate body appeal to a Civil Court for redress until he or it has exhausted his or its rights of appeal under the laws of the National Union.”
The real question in this case is whether the Local Union, plaintiff herein, was required to follow the procedure set up in the National Constitution before resorting to the courts for settlement of their differences.
I have no complaint as to the fact that in a chancery case equitable principles are to be applied, but I hold that before the equity jurisdiction of the courts may be invoked the plaintiff was bound first to submit its grievances to the Executive Committee. This it did and thereby recognized the binding effect of the constitutional provision prohibiting resort to the courts in the first instance. It was only after the Executive Committee decided adversely to the Local Union that it sought to invoke the jurisdiction of a court of equity.
I hold that its sole right was to appeal to the General Convention from the adverse decision against it rendered by the Executive Committee.
Unquestionably the penalties inflicted by the Executive Committee are severe wherein that Committee suspended the officers of the Local for a period of five years and ordered the assets of the Local to be taken over pending a final decision by the General Convention, but at the time this case was brought into the equity court the court was without jurisdiction to intervene since all the proceedings had before the Executive Committee were in strict compliance with the Constitution of the parent organization. When the convention considers this matter it may be presumed it will relieve against the hardships, if any, involved in the decision of the Executive Committee, but if not, then, and only then, resort may be had to a court of equity for relief.
The action in the court of common pleas of this county should be dismissed for want of jurisdiction.